                                                                                              Roy Black
                                                                                        Howard Srebnick
                                                                                       Scott A. Kornspan
                                                                                             Maria Neyra
                                                                                          Jackie Perczek
                                                                                       Mark A.J. Shapiro
                                                                                             Jared Lopez
                                                                                  Benjamin S. Waxman
                                                                                       Lance W. Shinder
                                                                                                       
                                                                                     
                                                                                                       
                                                                                     
          (PDLO/6KLQGHU#5R\%ODFNFRP                                              Frank Sardinha, III
                                                                                Michèle C. van Meeteren
                                                                                          Alyssa Silvaggi
                                                                                        Robert T. Dunlap
                                                                                       Donald J. Hodson
                                                                                   Chelsea A. Hackman
                                                                                         Kyle A. Johnson
                                                                                                          
                                                                                              OF COUNSEL:
                                                                                 Larry A. Stumpf (retired)
                                                                                                          

                                             February 26, 2020


    VIA ELECTRONIC FILING ONLY
    Honorable William H. Pauley III, U.S.D.J.
    United States District Court
    Southern District of New York
    500 Pearl Street
    New York, New York 10007-1312


            Re:     KING RANGE JR. V. 535 BROADWAY GROUP, LLC, et. al.
                    Civil Action No. 1:17-cv-00423-WHP
                    Our File No. 10130.30

    Dear Judge Pauley:

    This firm represents defendant Lucky Brand Dungarees Stores, LLC (hereinafter “Defendant
    Lucky”) in the above-referenced matter as co-counsel with the law firm of Aaronson Rappaport
    Feinstein & Deutsch, LLP.
    In accordance with Your Honor’s Individual Rules of Practice, we write to respectfully request an
    adjournment of the oral argument scheduled for Defendants’ Joint Motion for Partial Summary
    Judgment, which is currently scheduled for May 15, 2020 at 11:00 AM pursuant to Your Honor’s
    scheduling order dated December 19, 2019 (D.E. 110). I was recently informed that my youngest
    son, who is graduating high school, has his senior dinner on May 15, 2020.
+RQRUDEOH:LOOLDP+3DXOH\,,,86'-
)HEUXDU\
3DJH
BBBBBBBBBBBBBBBBBBBB



Counsel for the Plaintiff and Co-Defendant have graciously consented to adjourn the hearing to a
later date. No prior request for an adjournment of this motion has been made by any party.
Accordingly, we respectfully request the oral argument be adjourned to a later date.
Thank you in advance for your courtesies.


Respecfully submitted,



 /s/ Nanor L. Terjanian. Esq.                       /s/ Lance Shinder
 /s/ Neil F. Brenes, Esq.                           Black, Srebnick, Kornspan & Stumpf, P.A.
 Aaronson Rappaport Feinstein & Deutsch, LLP        (Admitted Pro Hac Vice)
 Attorneys for Defendant Lucky Brand Dungarees      Attorneys for Defendant Lucky Brand
 Stores, LLC                                        Dungarees Stores, LLC
 600 Third Avenue                                   398 Camino Gardens Blvd., Suite 109
 New York, NY 10016                                 Boca Raton, FL 33432
 Tel. (212) 593-6700                                Tel. (561) 361-6800



cc:    Glen Parker, Esq. (Via ECF)
       Eliad Shapiro, Esq. (Via ECF).


Application granted. The oral argument
on May 15, 2020 is rescheduled to May 21,
2020 at 11:00 a.m.

Dated: February 27, 2020
       New York, New York
